Chalmeks, J.,
delivered the opinion of the court.
The objection made to the trust-deed as being void for uncertainty is not well taken. By its terms the grantor conveys “ his entire crop of cotton, corn, peas and wheat grown by him during the present year.” It was competent to show by parol that the cotton levied on was of the crop grown by the grantor during the year, and therefore embraced in the trust-deed.
The deed of trust was made by Hines to Thomas 0. Connor, for the use and benefit of S. M. Davis and W. V. Davis. It was acknowledged before W. Y. Davis, who was the chancery clerk of the county, and by him recorded ; and it is admitted that the W. Y. Davis who thus received and certified to the acknowledgment and recorded the deed is the same person named in the instrument as one of the cestuis que trust.
Whatever may be said of the receiving for record and recording of a deed, it is evident that the taking of an acknowledgment of a grantor is a quasi judicial act, and cannot be performed by the grantee in the deed. The officer who takes an acknowledgment acts in a judicial character in determining whether the person representing himself to be, or represented by some one else to be, the grantor named in the conveyance, actually is the grantor. He determines further whether the person thus adjudged to be the grantor does actually and truly *353acknowledge before him that he executed the instrument. By his certificate he makes an official record of his adjudication on these points, which , cannot be impeached by himself, and sometimes cannot be impeached by the grantor. Johnston v. Wallace, 53 Miss. 331. Inasmuch as no man can be a judge in his own case, it follows that the grantee in a deed can never act as an officer in taking an acknowledgment to the conveyance. Beaman v. Whitney, 20 Me. 413; Groesbeck v. Seeley, 13 Mich. 329; Goodhue v. Berrien, 2 Sandf. Ch. 630.
The deed never having been legally acknowledged was, of course, improperly recorded, and it afforded notice to nobody. It was, therefore, improperly admitted in evidence, without proof of actual knowledge of its existence and contents on the part of the plaintiff in execution.

Judgment reversed and cause remanded.